Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed on 3/16/22.
Claims 28-29 and 33 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

the claimed invention is directed to non-statutory subject matter.  The claims 28-29 and 33  do not fall within at least one of the four categories of patent eligible subject matter because  for example, claims 28-29 and 33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. For example, Claim 28 is directed to a "system" comprising a "server". and claim 33 is directed to a system comprising a “client”. Given their broadest, most reasonable interpretations, the the server system and client system of claims 28 and 33 respectively can be understandably be implemented via software module. In such circumstances, the system of claim 28 and 33 consists of software per se, and fails to fall within one of the statutory categories of intention (i.e. process, machine, manufacture, or composition of matter). Claim 28 and 33 therefore not limited to statutory embodiments. Under a similar rationale, claims 29 which depend from claim 28, are also not limited to statutory embodiments. 
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-29 and 33 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No.11172011. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 28-29 and 33 of the instant application is compared with the 1-19 of U.S .Patent No. 11172011(see the table below). The comparison  reveal the claims instant application and Patented claims define essentially the same invention in different language. Thus, one of ordinary skill in the art would conclude that the invention defined in the claim at issue is an obvious variation of the invention defined in the claims in the Patented claims. Thus, examiner asserts the difference describe a subset of all possible conditions being monitored in the Patented claims 1-19 These differences are not sufficient to render the claim patentably distinct and therefore a terminal disclaimer is required.

     Instant Application 17/486-347
28. Server configured to provide a manifest file to a client, the manifest file relating to a download of a video using tile-based streaming, 
the manifest file comprising: 

first parameter sets defining picture-portion specific adaptation sets of one or more representations, each picture-portion specific adaptation set being specific for a corresponding picture portion among different picture portions of the video with the one or more representations of the respective picture-portion specific adaptation set having the corresponding picture portions encoded thereinto, wherein each picture portion is encoded into more than one representation of the picture-portion specific adaptation sets at different qualities, wherein the first parameter sets define a quality level for each representation of the picture- portion specific adaptation sets; 
second parameter sets each related to a corresponding region of interest and defining a preselection adaptation set which assigns to each of the different picture portions, one of the picture-portion specific adaptation sets, wherein the manifest file comprises an indication whether the quality levels indicated by the first parameter sets are defined on a common ordinal scale so that each quality level is comparable with all remaining quality levels of the first parameter sets on the common ordinal scale; and  each second parameter set comprises one or more parameters indicating, for each of the different picture portions, a quality level hint for the respective picture portion and an indication whether the quality level hints for the different picture portions and the quality levels defined by the first parameter sets are defined on the common ordinal scale so that the quality level hints and the quality levels are comparable with each other on the common ordinal scale.







29. (Previously Presented) Server according to claim 28, wherein for each picture-portion specific adaptation set, the first parameter set defines a field of view information of the corresponding picture portion which the respective picture-portion specific adaptation set is specific for.
33. (Previously Presented) Client device configured to download a video using tile-based streaming, inspect a manifest file for the download, the manifest file comprising first parameter sets defining picture-portion specific adaptation sets of one or more representations, each picture-portion specific adaptation set being specific for a corresponding picture portion among different picture portions of the video with the one or more representations of the respective picture-portion specific adaptation set having the corresponding picture portion encoded thereinto, wherein each picture portion is encoded into more than one representation of the picture-portion specific adaptation sets at different qualities, wherein the first parameter sets define a quality level for each representation of the picture-portion specific adaptation sets; 
second parameter sets each related to a corresponding region of interest and defining a preselection adaptation set which assigns to each of the different picture portions, one of the picture-portion specific adaptation sets, wherein the manifest file comprises an indication whether the quality levels indicated by the first parameter sets are defined on a common ordinal scale so that each quality level is comparable with all remaining quality levels of the first parameter sets on the common ordinal scale; and each second parameter set comprises one or more parameters indicating, for each of the different picture portions, a quality level hint for the respective picture portion and an indication whether the quality level hints for the different picture portions and the quality levels defined by the first parameter sets are defined on the common ordinal scale so that the quality level hints and the quality levels are comparable with each other on the common ordinal scale, and change, based on the media presentation, a streaming strategy in adaptively streaming a video from a server.

U.S. Patent No. 11172011
1. Server comprising a processor that is configured to provide a manifest file to a client, 

the manifest file comprising:

 first parameter sets each defining one of picture-portion specific adaptation sets of representations, the representations of each picture-portion specific adaptation set having encoded thereinto one of different picture portions at different qualities, wherein each first parameter set comprises a quality level for each representation of the picture-portion specific adaptation set defined by the respective first parameter set; at least one second parameter set defining a preselection adaptation set which assigns to each of regions of an output picture area one of the picture-portion specific adaptation sets, wherein the manifest file comprises an indication whether the quality levels indicated by the first parameter sets are defined on a common ordinal scale so as to be ordinally scaled across different ones of the first parameter sets, or the quality levels indicated by the first parameter sets are defined on separate ordinal scales, individual for the first parameter sets; and the at least one second parameter set comprises one or more parameters indicating, for each region of the output picture area, a quality level hint for the respective region and an indication whether the quality level hint for the respective region and the quality levels defined by the first parameter set of the picture-portion specific adaptation set assigned to the respective region, are defined on a common ordinal scale so as to be ordinally scaled thereacross, or the quality level hint and the quality levels defined by the first parameter set of the picture-portion specific adaptation set assigned to the respective region are defined on separate ordinal scales.







2. Server according to claim 1, wherein for each picture-portion specific adaptation set, the first parameter set defines a field of view information with respect to the picture portion encoded into the representations of the respective picture-portion specific adaptation set.

3. Server according to claim 1, wherein the second parameter set defines a field of view information with respect to a collation of the regions.

4. Server according to claim 3, wherein there are more than two second parameter sets of respective preselection adaptation sets, each defining a field of view information with respect to a collation of its regions, wherein the collation coincides between said at least two second parameter sets.

5. Server according to claim 4, wherein the more than two second parameter sets define a region of highest quality among the regions, a location of which within the collation varies over the more than two second parameter sets.

6. Server according to claim 1, wherein the at least one second parameter set comprises one or more parameters for each region of the output picture area, indicating a quality level range covering the quality levels of the representations of the picture-portion specific adaptation set assigned to the respective region.

7. Server according to claim 1, wherein the at least one second parameter set comprises one or more parameters indicating, for the regions of the output picture area, a quality ranking among the regions.

8. Client device comprising a processor that is configured to inspect a manifest file, the manifest file comprising first parameter sets each defining one of picture-portion specific adaptation sets of representations, the representations of each picture-portion specific adaptation set having encoded thereinto one of different picture portions at different qualities, wherein each first parameter set comprises a quality level for each representation of the picture-portion specific adaptation set defined by the respective first parameter set; at least one second parameter set defining a preselection adaptation set which assigns to each of regions of an output picture area one of the picture-portion specific adaptation sets, wherein the manifest file comprises an indication whether the quality levels indicated by the first parameter sets are defined on a common ordinal scale so as to be ordinally scaled across different ones of the first parameter sets, or the quality levels indicated by the first parameter sets are defined on separate ordinal scales, individual for the first parameter sets, and the at least one second parameter set comprises one or more parameters indicating, for each region of the output picture area, a quality level hint for the respective region and an indication whether the quality level hint for the respective region and the quality levels defined by the first parameter set of the picture-portion specific adaptation set assigned to the respective region, are defined on a common ordinal scale so as to be ordinally scaled thereacross, or the quality level hint and the quality levels defined by the first parameter set of the picture-portion specific adaptation set assigned to the respective region are defined on separate ordinal scales, and change, based on the quality level range and/or the indication, a streaming strategy in adaptively streaming a video from a server.

9. Client device of claim 8 configured to use the quality levels, quality level ranges, the quality level hints and/or the indication, in order to rank the preselection adaptation sets with respect to a wished viewport.

10. Client device of claim 8 configured to determine a location of a ROI comprising increased quality in an output picture area of a preselection adaptation set based on quality information in the manifest file and compare the location of the ROI with a wished viewport in order to determine the streaming strategy.

11. Client according to claim 8, wherein the at least one second parameter set comprises one or more parameters indicating, for the regions of the output picture area, a quality ranking among the regions.

12. Client device comprising a processor that is configured to inspect a manifest file, wherein the manifest file comprises: a first parameter set for a region-wise compiled adaptation set defining a set of representations coinciding in a subdivision of a video picture area in regions, the representations having encoded thereinto the regions of video picture area at different quality level tuples assigning a region-specific quality level to each region, the first parameter set comprising an adaptation set quality level indication for all regions, and for each representation, a representation-specific quality level indication wherein, for each representation, the quality level tuple of the respective representation is derivable from a combination of the adaptation set quality level indication and the representation-specific quality level indication for the respective representation, wherein the quality level tuple of the representation representations vary such that a location of a region of highest quality among the regions varies over the representations, and use the quality level tuples of the representations in a streaming strategy for adaptively streaming a video from a server.

13. Client device of claim 12 configured to use the quality level tuples of the representation in order to rank the representations with respect to a wished viewport.

14. Non-transitory digital storage medium storing a file format descriptor for an extractor which indicates a compilation of a compiled bitstream out of subsets of bitstreams each associated with a different one of portions of a video picture area, with leaving freedom to select for each portion one bitstream out of the associated subset of bitstreams, wherein the file format comprises an indication whether quality levels indicated in the representations are defined on a common ordinal scale so as to be ordinally scaled across different ones of the representations of different subsets, or the quality levels indicated by the representations are defined on separate ordinal scales, individual for the subsets; and one or more parameters indicating, for each portion of the output picture area, a quality level hint for the respective portion and an indication whether the quality level hint for the respective portion and the quality levels indicated in the representations comprised by the subset associated with the respective portion, are defined on a common ordinal scale so as to be ordinally scaled thereacross, or the quality level hint and the quality levels indicated in the representations comprised by the subset associated with the respective portion are defined on separate ordinal scales.

15. Digital storage medium according to claim 14, wherein the at least one second parameter set comprises one or more parameters indicating, for the regions of the output picture area, a quality ranking among the regions.

16. Method for operating a client device, comprising: inspecting a manifest file, the manifest file comprising first parameter sets each defining one of picture-portion specific adaptation sets of representations, the representations of each picture-portion specific adaptation set having encoded thereinto one of different picture portions at different qualities, wherein each first parameter set comprises a quality level for each representation of the picture-portion specific adaptation set defined by the respective first parameter set; at least one second parameter set defining a preselection adaptation set which assigns to each of regions of an output picture area one of the picture-portion specific adaptation sets, wherein the manifest file comprises an indication whether the quality levels indicated by the first parameter sets are defined on a common ordinal scale so as to be ordinally scaled across different ones of the first parameter sets, or the quality levels indicated by the first parameter sets are defined on separate ordinal scales, individual for the first parameter sets, and the at least one second parameter set comprises one or more parameters indicating, for each region of the output picture area, a quality level hint for the respective region and an indication whether the quality level hint for the respective region and the quality levels defined by the first parameter set of the picture-portion specific adaptation set assigned to the respective region, are defined on a common ordinal scale so as to be ordinally scaled thereacross, or the quality level hint and the quality levels defined by the first parameter set of the picture-portion specific adaptation set assigned to the respective region are defined on separate ordinal scales, and changing, based on the quality level range and/or the indication, a streaming strategy in adaptively streaming a video from a server.

17. Method according to claim 16, wherein the at least one second parameter set comprises one or more parameters indicating, for the regions of the output picture area, a quality ranking among the regions.

18. Method for operating a client device, comprising: inspecting a manifest file, wherein the manifest file comprises: a first parameter set for a region-wise compiled adaptation set defining a set of representations coinciding in a subdivision of a video picture area in regions, the representations having encoded thereinto the regions of video picture area at different quality level tuples assigning a region-specific quality level to each region, the first parameter set comprising an adaptation set quality level indication for all regions, and for each representation, a representation-specific quality level indication wherein, for each representation, the quality level tuple of the respective representation is derivable from a combination of the adaptation set quality level indication and the representation-specific quality level indication for the respective representation, wherein the quality level tuple of the representation representations vary such that a location of a region of highest quality among the regions varies over the representations, and using the quality level tuples of the representations in a streaming strategy for adaptively streaming a video from a server.

19. Non-transitory digital storage medium storing a manifest file, the manifest file comprising first parameter sets each defining one of picture-portion specific adaptation sets of representations, the representations of each picture-portion specific adaptation set having encoded thereinto one of different picture portions at different qualities, wherein each first parameter set comprises a quality level for each representation of the picture-portion specific adaptation set defined by the respective first parameter set; at least one second parameter set defining a preselection adaptation set which assigns to each of regions of an output picture area one of the picture-portion specific adaptation sets, wherein the manifest file comprises an indication whether the quality levels indicated by the first parameter sets are defined on a common ordinal scale so as to be ordinally scaled across different ones of the first parameter sets, or the quality levels indicated by the first parameter sets are defined on separate ordinal scales, individual for the first parameter sets, and the at least one second parameter set comprises one or more parameters indicating, for each region of the output picture area, a quality level hint for the respective region and an indication whether the quality level hint for the respective region and the quality levels defined by the first parameter set of the picture-portion specific adaptation set assigned to the respective region, are defined on a common ordinal scale so as to be ordinally scaled thereacross, or the quality level hint and the quality levels defined by the first parameter set of the picture-portion specific adaptation set assigned to the respective region are defined on separate ordinal scales.

 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2452